Citation Nr: 0947958	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to 
September 1982, and from December 1982 to October 1998.

A claim for service connection for bilateral hearing loss was 
previously denied by the RO in March 1999; the Veteran did 
not appeal that decision..

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO, inter 
alia, denied the petition to reopen a claim for service 
connection for bilateral hearing loss.  In April 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2007.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran's 
representative submitted additional medical evidence directly 
to the Board, with a waiver of initial RO consideration of 
the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized this appeal as encompassing the 
matters set forth on the title page.

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the Veteran 
was previously denied service connection for bilateral 
hearing loss on the basis that although competent evidence 
demonstrated that the Veteran had hearing loss, the extent of 
hearing loss demonstrated did not rise to the level required 
by 38 C.F.R. § 3.385 for recognition as a disability for VA 
purposes.  As there was a diagnosis of hearing loss at the 
time of the previous final decision, the diagnoses of hearing 
loss since that denial cannot constitute a different 
diagnosed disease or injury. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter on appeal have been accomplished.

2.  In a March 1999 rating decision, the RO denied service 
connection for bilateral hearing loss; although notified of 
the denial in an April 1999 letter, the Veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the 
March 1999 denial is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.

4.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has asserted in-service noise exposure, including jet 
engines.

5.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and in the 
only competent opinion on the question of whether there 
exists, medical relationship between the Veteran's current 
bilateral hearing loss and in-service noise exposure, a VA 
treatment provider opined that there was certainly a 
connection.


CONCLUSIONS OF LAW

1.  As evidence pertinent to the claim for service connection 
for bilateral hearing loss, received since the RO's 
March 1999 denial, is new and material, the criteria for 
reopening the claim for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen, as well the claim for service connection for 
bilateral hearing loss, on the merits, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


A.  New and Material Evidence

As indicated above, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss in March 1999.  

The evidence of record at the time consisted, primarily, of 
the Veteran's service treatment records, which contained 
numerous audiograms.  The service personnel records showed 
that the Veteran's Military Occupational Specialty was 
Aircrew Life Support Craftsman.  A June 1979 audiogram showed 
that the Veteran had been assigned to duty in noise since 
August 1976.  Audiograms from April 1980,January 1981, and 
March 1982 revealed that the Veteran was exposed to noise 
both on the flight line and by working in shops.  July 1987 
and December 1993 service records showed that the Veteran was 
involved in a hearing conservation program.  The October 1998 
service retirement examination report had a notation that the 
Veteran suffered from hearing damage secondary to chronic 
noise exposure.

On VA audiological testing in February 1999, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
RIGHT
15
20
10
15
LEFT
15
20
15
15

Pure tone threshold averages were 15 decibels (dB) in the 
right ear and 16 dB in the left ear.  Speech discrimination 
scores were 100 percent bilaterally.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The basis for the RO's March 1999 denial was that the 
evidence did not show that the Veteran had hearing loss to an 
extent recognized as a disability for VA purposes according 
to the criteria in 38 C.F.R. § 3.385.

Although notified of the denial in an April 1999 letter, the 
Veteran did not initiate an appeal..  See 38 C.F.R. 
§ 20.200..  The RO's March 1999 decision is therefore final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108;  38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
February 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
March 1999 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence associated with the claims file since the 
RO's March 1999  denial consists of VA treatment records and 
the transcript from the Veteran's August 2009 Board hearing.  

In particular, VA audiological testing conducted in 
August 2005 revealed pure tone thresholds, in decibels, as 
follows:


HERTZ




1000
2000
3000
4000
RIGHT
35
30
40
45
LEFT
30
35
45
45

Speech discrimination scores were 96 percent bilaterally.  

Additionally, in a July 2009 statement, the Veteran's VA 
treatment provider commented that the Veteran's hearing loss 
is certainly connected to his years working around jet 
engines.

The Board finds that the above-described  evidence is "new" 
in that it was not before agency decisionmakers at the time 
of the March 2009 final denial of the claim for service 
connection for bilateral hearing loss, and is not duplicative 
or cumulative of evidence previously of record.  Moreover, 
this evidence is "material" in that it addresses whether 
the Veteran currently has hearing loss that may be medically 
related to  service.  Hence, this evidence relates to 
unestablished facts necessary to substantiate the claim for 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

B.  Service Connection

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he contends that he was exposed to noise from 
jet engines while working on the flight line.  He states that 
his hearing has been bad since before his discharge.

As indicated above, the Veteran's service personnel records 
reflect that the Veteran's Military Occupational Specialty 
was Aircrew Life Support Craftsman.  Numerous service 
audiograms are of record, some of which indicate that the 
Veteran was exposed to noise while working on the flight line 
and in various shops.  

A October 1998 service retirement examination report includes 
a notation that the Veteran suffered from hearing damage 
secondary to chronic noise exposure.  However, on 
audiological testing in October 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
5
15
5
5
LEFT
15
10
15
15

According to the criteria of 38 C.F.R. § 3.385 as recounted 
above, the audiogram taken at the Veteran's retirement from 
active service does not show that he had a hearing loss 
disability for VA purposes.

However, that the absence of in-service evidence of hearing 
loss is not fatal to the claim,.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As noted above, post service and pertinent to this claim, the 
Veteran underwent VA audiological testing in August 2005.  
Testing results revealed moderate sensorineural hearing loss 
bilaterally.  In each ear, the auditory threshold at 
multiple, relevant frequencies was 40 decibels or greater.  
These results establish bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The question remains, however, 
as to whether there exists a medical nexus between such 
hearing loss disability and service.

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Moreover, the Board notes that the Veteran's job on active 
duty involved working on a flight line.  Given the 
circumstances of the Veteran's service, the Board finds that 
he was likely exposed to some, and possibly significant, 
noise exposure in service from exposure to jet engines.  
Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure 
as credible and consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154.

Further, the only competent opinion addressing the medical 
nexus question-a July 2009 statement by the Veteran's VA 
treatment provider-tends to support the claim.  It was noted 
that the Veteran had worked around jets and loud noise for 20 
years while serving in the Air Force, and the Veteran was 
currently experiencing decreased hearing as a probable result 
from being around loud noise for so long.  It was further 
noted that the Veteran had had his hearing checked at that 
clinic and had been found to be deficient in both ears.  The 
examiner opined that the Veteran's hearing loss was certainly 
connected to his years working around jet engines.  

While, in  merely referencing only a "connection", the 
examiner did not clearly or definitively attribute the 
Veteran's  current bilateral hearing loss solely to service, 
her comments, as a whole tends to suggest as much; moreover, 
no other noise exposure was addressed.  The Board also finds 
it significant to note that, as the only competent opinion to 
address the etiology of the Veteran's current bilateral 
hearing loss, this opinion is not directly contradicted by 
any other competent evidence or opinion of record.  While the 
examiner's opinion may have been based entirely or in part on 
a history provided by the Veteran, such reliance only 
warrants the discounting of a  opinion in certain 
circumstances, such as when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  As noted above, the Veteran is competent to 
report a history of in-service injury-here, noise exposure-
and the Board has accepted that history as credible and 
consistent with the circumstances .  The Board also points 
out that VA adjudicators are not permitted to substitute 
their own judgment on a medical matter.  See, e.g., Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.   See  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for bilateral 
hearing loss are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


